Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00496-CR

                                       Brandon Neil COBBS,
                                             Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                         From the 355th District Court, Hood County, Texas
                                     Trial Court No. CR11298
                          Honorable Ralph H. Walton Jr., Judge Presiding

Opinion by:      Patricia O. Alvarez, Justice

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: June 12, 2013

AFFIRMED

           Appellant Brandon Neil Cobbs pled guilty to one count of burglary of a habitation, a

second degree felony. On May 11, 2010, the trial court deferred adjudication and placed Cobbs

on community supervision for a period of seven years, fined him $1,500, assessed court costs,

and imposed other conditions including abstaining from using controlled substances without a

doctor’s prescription. Thereafter, the State moved the trial court to proceed with an adjudication

of guilt. On August 30, 2011, in response to Cobb’s plea of guilty, the trial court sentenced

Cobbs to ten years’ confinement in the Institutional Division of the Texas Department of
                                                                                   04-12-00496-CR


Criminal Justice (TDCJ-ID), but suspended Cobbs’s sentence, placed Cobbs on community

supervision, and imposed certain conditions including abstaining from using controlled

substances without a doctor’s prescription. Thereafter, the State moved to revoke Cobbs’s

community supervision. Cobbs pled not true to the allegations in the State’s motion, but the trial

court found Cobbs had violated conditions of his community supervision including failure to

abstain from unauthorized use of controlled substances. On June 12, 2013, the trial court

revoked Cobbs’s community supervision and sentenced him to ten years’ confinement with

TDCJ-ID, fined him $783, and assessed $1,323 as costs of court. The trial court appointed

appellate counsel, and counsel timely filed a notice of appeal.

       Appellant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel

also filed a motion to withdraw. In Appellant’s brief, counsel raises no arguable appellate issues

and concludes this appeal is without merit. The brief meets the Anders requirements. See id. at

744; see also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978); Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969). As required, counsel provided Appellant with a copy

of the brief and counsel’s motion to withdraw, and informed Appellant of his right to review the

record and file his own pro se brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—

San Antonio 1997, no pet.); see also Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Appellant did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree with counsel that the appeal is

wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). Accordingly, we affirm the trial court’s judgment, see id., and grant appellate

counsel’s motion to withdraw, see Nichols, 954 S.W.2d at 85–86; Bruns, 924 S.W.2d at 177 n.1.



                                                -2-
                                                                                     04-12-00496-CR


       No substitute counsel will be appointed. Should Appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or he must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from (1) the date of this opinion

or (2) the date the last timely motion for rehearing or en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the

clerk of the Texas Court of Criminal Appeals. See id. R. 68.3(a). Any petition for discretionary

review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate

Procedure. See id. R. 68.4.


                                                  Patricia O. Alvarez, Justice

DO NOT PUBLISH




                                                -3-